Opinión disidente del
Juez Asociado Señor Torres Rigual.
Desde el 25 de marzo de 1982 la sentencia dictada por este Tribunal en este caso es final y firme. La sentencia fue emitida el 5 de noviembre de 1981. En ella dispusimos que el Municipio de Ceiba debía reinstalar a los recurridos en sus respectivos empleos y pagarles los salarios dejados de percibir. Negamos reconsiderar nuestro dictamen en cinco mociones consecutivas del Municipio. Devuelto el mandato, los recurridos solicitaron al tribunal de instancia que, con-forme las claras disposiciones de la Ley Municipal que obliga a los municipios a incluir en sus presupuestos el pago de sentencias, Art. 6.01(b)(2)(C), 21 L.P.R.A. sec. 3151(b)(2)(C), (1) dictara la correspondiente orden de ejecución. El Municipio *159de Ceiba ofreció a los recurridos el 24 de noviembre de 1981 pagar los salarios dejados de percibir en seis plazos, comen-zando en el presupuesto del año fiscal 1982-83. El tribunal de instancia dictó posteriormente resolución en la que ordenó al Municipio incluir en el presupuesto de 1982-83 una cantidad suficiente para pagar la mitad de la sentencia y la otra mitad en dos pagos iguales, a incluirse en los pre-supuestos de 1983-84 y 1984-85.
En esta etapa de ejecución de sentencia es que por pri-mera vez pide el Municipio de Ceiba que se descuente a los recurridos los ingresos obtenidos de otras fuentes, pero el tribunal de instancia se negó a ello.
No obstante ser final y firme nuestra sentencia, se pre-tende ahora por vía de revisión de esta resolución denegato-ria, dictada en avanzada etapa de ejecución, dejar sin efecto la ley del caso para aplicar la norma establecida un afio más tarde en Estrella v. Mun. de Luquillo, 113 D.P.R. 617 (1982), para descontar el pago de ingresos obtenidos por los recu-rridos de otras fuentes gubernamentales. Con inexplicable premura, este Tribunal en una simple sentencia que por sus términos constituye en efecto una alteración a nuestra Sen-tencia de 5 de noviembre de 1981 y a lo cual, repito, nos negamos a reconsiderar en cinco ocasiones consecutivas, subvierte la ley del caso en menosprecio del principio de la finalidad de la adjudicación.
Peor aún, se pretende sostener tal desacierto con lo resuelto en Martínez v. Tribunal de Distrito, 69 D.P.R. 552 (1949), que es completamente inaplicable al caso de autos, puesto que el descuento de sueldos de empleo público o gubernamental no es una cuestión sustantiva nueva extrafia al caso sino, por el contrario, una cuestión consubstancial con nuestra decisión de 5 de noviembre de 1981. El Municipio pudo y debió haber planteado el descuento a su debido tiempo tal y como se hizo en Estrella v. Mun. de Luquillo, supra. La norma sobre el mandato fue claramente expuesta *160en Pueblo v. Tribunal de Distrito, 97 D.P.R. 241, 246-247 (1969):
El mandato es el medio oficial de que nos valemos para comunicar al tribunal de instancia la disposición que hemos hecho de la sentencia objeto de revisión y de ordenarle el cumplimiento con los términos de nuestra actuación. Una vez recibido el mandato el tribunal inferior debe limitarse a dar cumplimiento a lo ordenado, que constituye la ley del caso entre las partes, Martínez v. Tribunal de Distrito, 69 D.P.R. 552, 555 (1949); Lluberas v. Mario Mercado e Hijos, 77 D.P.R. 458, 461 (1954); Estado v. Ocean Park Development Corp., 79 D.P.R. 158, 173 (1956), aun en cuanto a cuestiones jurisdic-cionales que no fueron planteadas ante este Tribunal, Fiddler v. Tribl. Contribuciones, 68 D.P.R. 847, 851 (1948), y en cuanto a cualquier otra que pudo haberse levantado en el recurso de revisión de la sentencia, Graniela v. Yolande, Inc., 65 D.P.R. 705 (1946).
Por tales razones, disiento.

 El Art. 6.01(b)(2)(C) provee:
“(2) Será mandatorio incluir asignaciones en el presupuesto con crédito sufi-ciente para los siguientes fines y en el orden de prioridad, según aquí se dispone:
“(C) el pago de las sentencias de los Tribunales de Justicia.”